Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (Vaughn, J.), imposed September 25, 1990, upon his conviction of criminal possession of a controlled substance in the third degree, upon a jury verdict, the sentence being an indeterminate term of 8-16 to 25 years imprisonment.
Ordered that the sentence is modified, as a matter of discretion in the interest of justice, by reducing the term of imprisonment to 5 to 15 years; as so modified, the sentence is affirmed.
Under the circumstances of this case, we find the original sentence excessive to the extent indicated (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Harwood, Rosenblatt, Ritter and Santucci, JJ., concur.